20-10009-scc         Doc 104        Filed 08/31/20 Entered 08/31/20 15:55:35                       Main Document
                                                 Pg 1 of 5


SILVERMANACAMPORA LLP
Counsel to Kenneth P. Silverman, Esq.,
 The Chapter 7 Trustee
100 Jericho Quadrangle, Suite 300
Jericho, New York 11753
(516) 479-6300
Justin S. Krell, Esq.
Nicholas J. Bebirian, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re:
                                                                          Chapter 7
LIBERTY BRIDGE CAPITAL MANAGEMENT                                         Case No. 20-10009 (SCC)
GP, LLC, et al.,1
                                                                          (Jointly Administered)
                                    Debtors.
----------------------------------------------------------------x

                  BANKRUPTCY RULE 2004 APPLICATION FOR
              AN ORDER DIRECTING PRODUCTION AND TURNOVER
          OF DOCUMENTS BY AND EXAMINATION OF JACQUELINE NIGRO

TO:      THE HONORABLE SHELLEY C. CHAPMAN
         UNITED STATES BANKRUPTCY JUDGE

         Kenneth P. Silverman, Esq., the Chapter 7 Trustee (the “Trustee”) of the jointly

administered estates (the “Estates”) of the above-captioned debtors (the “Debtors”), by his

counsel, SilvermanAcampora LLP, respectfully submits this application (the “Application”)

seeking the entry of an order pursuant to section 105(a) of Title 11, United States Code (the

“Bankruptcy Code”) and Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) authorizing and directing the production and turnover of documents, books,

records, communications by and examination of Jacqueline Nigro (the “Witness”) as more


1
  The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Liberty
Bridge Capital Management GP, LLC (9236) (Case No. 20-10009); (ii) Cash4Cases, Inc. (8244)(Case No. 20-10010);
(iii) Liberty Bridge Capital Management IM, LLC (2955)(Case No. 20-10011); (iv) Liberty Bridge Capital
Management, L.P. (6434)(Case No. 20-10012); (v) Liberty Bridge Finco LLC (5215)(Case No. 20-10013); (vi)
Liberty Bridge Settlement Clearing, LLC (8144)(Case No. 20-10014); (vii) Diversified Pre- Settlement Portfolio I, a
Series of Liberty Bridge Capital Management, L.P. (1925)(Case No. 20-10015); and (viii) Diversified Pre-Settlement
Portfolio II, a Series of Liberty Bridge Capital Management, L.P. (1660)(Case No. 20-10016).

                                                                                        NBEBIRIAN/2520770.3/010001.7561
20-10009-scc     Doc 104      Filed 08/31/20 Entered 08/31/20 15:55:35             Main Document
                                           Pg 2 of 5



particularly set forth in this Application and the accompanying proposed order (the “Proposed

Order”), a copy of which is annexed hereto as Exhibit A, and respectfully sets forth and represents

as follows:

                                        BACKGROUND

The Bankruptcy

         1.    On January 3, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of New York (the “Chapter 7 Cases”).

         2.    By Notice of Appointment dated January 3, 2020, Kenneth P. Silverman, Esq. was

appointed as the Interim Chapter 7 Trustee in the Chapter 7 Cases.

         3.    On January 10, 2020, this Court entered an order authorizing the joint

administration of the Chapter 7 Cases and assigned Case No. 20-10009 (SCC) to the Chapter 7

Cases.

         4.    On February 4, 2020, the initial section 341 First Meeting of Creditors was held

and the Trustee duly qualified and has become the permanent Trustee.

The Debtors’ Business and Assets

         5.    The Debtors’ are engaged in the business of funding non-recourse, pre-settlement

litigation advances (the “Litigation Advances”) to permit personal injury litigants during the

duration of their pending litigation (the “Actions”) to finance essential and basic living expenses

and to subsidize unfunded medical costs associated with the prosecution of these Actions. These

Litigation Advances are collateralized by the proceeds of these Actions resulting from either the

settlement of the Actions or the determination of a jury after trial (the “Litigation Proceeds”).




                                                                         NBEBIRIAN/2520770.3/010001.7562
20-10009-scc       Doc 104    Filed 08/31/20 Entered 08/31/20 15:55:35              Main Document
                                           Pg 3 of 5



        6.      Upon information and belief, as of the Petition Date, there were over 900 active

Actions with approximately 2,100 outstanding Litigation Advances with a total collectable value,

at par, of approximately $25 million and, together with full accreted interest, a value in excess of

$52 million, without discounting the Actions for collectability.

                                      THE APPLICATION

        7.      This Application is made pursuant to Bankruptcy Rule 2004. Bankruptcy Rule

2004 provides, in relevant part, that “on motion of any party in interest, the Court may order the

examination of any entity” with regard to the “acts, conduct, or property, or to the liabilities and

financial condition of the debtor, or to any matter which may affect the administration of the

debtor’s estate....”

        8.      In this case, the examination of the Witness and production of documents is

essential to the Trustee’s investigation of the Debtors’ financial affairs, including but not limited

to, the Litigation Advances and the Litigation Proceeds. In accordance with his fiduciary duties

the Trustee is required to, among other things, investigate whether the Debtors made transfers prior

to the Petition Date which may be avoided for the benefit of the Debtors’ creditors and to further

analyze the Debtors’ financial affairs. In addition, the Trustee is required to thoroughly investigate

the corporate structure of the Debtors in order to better understand the flow of money.

        9.      Upon information and belief, the Witness is in a relationship with Jaeson Birnbaum

(“Birnbaum”), the sole principal of the Debtors. Accordingly, the Trustee believes that the

Witness possesses information that will assist the Trustee in the administration of the estate and

respectfully submits that the relief requested in this Application is necessary and authorized under

Bankruptcy Rule 2004.




                                                                          NBEBIRIAN/2520770.3/010001.7563
20-10009-scc       Doc 104    Filed 08/31/20 Entered 08/31/20 15:55:35              Main Document
                                           Pg 4 of 5



       10.      The production of the documents requested herein and in the Proposed Order is

essential to (a) the Trustee’s thorough investigation of the Debtors’ financial affairs, including but

not limited to, the existence of potential claims for relief against third parties and undisclosed

assets, (b) better understand the complex financial affairs of the Debtors’ business operations, and

(c) the proper, effective, and efficient administration of theses estates. The Trustee, therefore,

desires to examine the full nature and extent of the Witness’s knowledge of the financial affairs

concerning the Debtors, including Birnbaum.

       11.      The Trustee is seeking information and documents from the Witness in connection

with, among other things, Birnbaum’s purchase of any and all property, including but not limited

to, luxury vehicles, jewelry (i.e. an engagement ring), and real property (collectively, the

“Purchases”) for the benefit of the Witness.

       12.      The documents and information sought by the Trustee in connection with the

Application are as follows:

             a. any and all documents, correspondence (including email correspondence), books,

                or records concerning, regarding, or relating to any and all payments made by the

                Debtors and/or Birnbaum in connection with the Purchases, whether maintained in

                the form of paper records, electronic format, or otherwise, in the Witness’s

                possession, custody, or control, or to which the Witness otherwise has access.

       13.      The Trustee also requests the authority to issue and serve upon the Witness one or

more subpoenas, substantially in the form annexed hereto as Exhibit B, directing and requiring

the examination of the Witness and the production and turnover of the documents and information

set forth above.




                                                                          NBEBIRIAN/2520770.3/010001.7564
20-10009-scc     Doc 104      Filed 08/31/20 Entered 08/31/20 15:55:35             Main Document
                                           Pg 5 of 5



       14.     No previous application for the relief requested herein has been made to this or any

other Court.

       WHEREFORE, the Trustee respectfully requests that the Court (a) enter the Proposed

Order granting this Application under Bankruptcy Rule 2004, directing and authorizing the

examination of the Witness and the production of the documents and information set forth above,

and (b) grant the Trustee such other and further relief as this Court deems just and proper.

Dated: Jericho, New York
       August 31, 2020                               SILVERMANACAMPORA LLP
                                                     Counsel to the Kenneth P. Silverman, Esq.
                                                     The Chapter 7 Trustee


                                              By:    /s/ Justin S. Krell
                                                     Justin S. Krell
                                                     Member of the Firm
                                                     100 Jericho Quadrangle, Suite 300
                                                     Jericho, New York 11753
                                                     (516) 479-6300




                                                                         NBEBIRIAN/2520770.3/010001.7565
